   Case: 1:19-cv-08256 Document #: 1 Filed: 12/17/19 Page 1 of 3 PageID #:1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
James Freeman,                  )
                                )
                  Plaintiff,    )
                                )
-vs-                            ) No. 19-cv-____
                                )
Edward Winstead, Kenneth Bou-   ) (jury demand)
dreau, William Svilar, Robert   )
Myers, and the City of Chicago, )
                                )
                  Defendants.   )

                                   COMPLAINT
          Plaintiff, by counsel, alleges as follows:

     1.         This is a civil action arising under 42 U.S.C. § 1983. Plaintiff

invokes the jurisdiction of the Court pursuant to 28 U.S.C. § 1343.

     2.         Plaintiff James Freeman is a resident of the Northern District

of Illinois.

     3.         Defendants Edward Winstead, Kenneth Boudreau, William

Svilar, and Robert Myers were, at all times relevant, detectives employed

by the City of Chicago in its police department. Plaintiff sues each of these

defendants in his individual capacity.

     4.         Defendant City of Chicago is an Illinois municipal corporation

     5.         Plaintiff was arrested by Chicago police officers on January

13, 2004. Plaintiff does not raise any claim about the arrest.
  Case: 1:19-cv-08256 Document #: 1 Filed: 12/17/19 Page 2 of 3 PageID #:1




       6.    Defendant Winstead, Boudreau, Svilar, and Myers ignored

plaintiff’s requests to confer with an attorney while plaintiff was in police

custody; defendants Winstead, Boudreau, and Svilar deprived plaintiff of

sleep and subjected him to coercive interrogations until they succeeded in

eliciting a false confession.

       7.    The confession was used to hold plaintiff in custody and to se-

cure his conviction of murder.

       8.    The United States Court of Appeals for the Seventh Circuit

granted habeas relief to plaintiff on December 27, 2017.

       9.    At all times relevant, the City of Chicago has known that de-

fendants Winstead and Boudreau had frequently misused their office to

cause persons suspected of crimes to make false confessions.

   10.       Defendant City of Chicago turned a blind eye to the repeated

misconduct of defendants Winstead and Boudreau, consistent with its

widespread practice of failing to discipline, supervise, and control its offic-

ers.

   11.       Defendants Winstead, Boudreau, Svilar, and Myers undertook

the above described acts because of a widespread code of silence within the

Chicago Police Department.




                                      -2-
  Case: 1:19-cv-08256 Document #: 1 Filed: 12/17/19 Page 3 of 3 PageID #:1




   12.       As the direct and proximate result of the above described

fabrication of evidence, code of silence, and failure to discipline, plaintiff

was held in custody and deprived of rights secured by the Fourth, Fifth,

and Fourteenth Amendments.

   13.       Plaintiff demands trial by jury.

   14.       In accord with what the Supreme Court described in Wallace

v. Kato, 549 U.S. 384, 394 (2007) as the “common practice,” plaintiff re-

quests that the Court stay this case until the criminal case against him has

been resolved.

      WHEREFORE plaintiff requests that appropriate compensatory

damages be awarded against all defendants and appropriate punitive dam-

ages be awarded against all defendants other than the City of Chicago.

Plaintiff also requests that the costs of this action, including fees and costs,

be taxed against defendants.


                                    /s/ Kenneth N. Flaxman
                                        KENNETH N. FLAXMAN
                                        ARDC No. 830399
                                        JOEL A. FLAXMAN
                                        200 S Michigan Ave Ste 201
                                        Chicago, IL 60604-2430
                                        (312) 427-3200
                                        Attorneys for Plaintiff




                                      -3-
